Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, line 6, filed 03/01/2021, with respect to Claims 4 and 19 have been fully considered and are persuasive.  The objection of Claims 4 and 19 has been withdrawn. 
Applicant’s arguments, see page 7, line 12, filed 03/01/2021, with respect to Claim 11 have been fully considered and are persuasive.  The rejection of Claim 11 has been withdrawn. 
Applicant’s arguments with respect to the rejections of Claims 1-20 under 35 USC § 102 and 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.
The applicant has argued the rejection of Claim(s) 4 and 19 under 35 USC § 112.
	With regards to the rejection of Claim 4 and 19, the applicant has argued that the amendments of Claims 4 and 19 make them patentable under 35 USC 112(b). The examiner acknowledges these amendments. However, as the term "negatively" is not found by the specification, the claims are rejected under 35 USC 112(a) (See below). The examiner notes that in the most recently mailed office action, it was noted that “adverse environmental parameter" was being interpreted as referring to any environmental parameter which has been shown through experimentation to negatively impact human health. The examiner suggests an amendment to the specification wherein how an environmental parameter is determined to negatively affect a subject, and what effects count as negatively affecting the subject are explicitly disclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 4, the term “determine if the at least one environmental parameter negatively affects the subject” is positively recited. However, there is no further explanation in the applicant’s originally filed disclosure of what effects of environmental parameters count as negative effects, as the word “negative” is not found in the specification. It is also not clear if the applicant is referring to determining negative effects via trigger event criteria or some other threshold. Although one of ordinary skill in the art could have potentially known which environmental parameters are those which negatively affect a subject, what those negative effects are, and how this could be determined, this is not relevant to the issue of whether the applicant has shown possession of the claimed effects at the time of filing.
Regarding Claim 19, the term “determine if the at least one environmental parameter negatively affects the subject” is positively recited. However, there is no further explanation in the applicant’s originally filed disclosure of what effects of environmental parameters count as negative effects, as the word “negative” is not found in the specification. It is also not clear if the applicant is referring to determining negative effects via trigger event criteria or some other threshold. Although one of ordinary skill in the art could have potentially known which environmental parameters are those which negatively 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toth et al (International Application No. WO 2017/190049, hereinafter Toth).
Regarding Claim 16, Toth discloses
An e-tattoo (Elements 5, 10, 15, 20, Fig. 1) comprising: 
an adhering mechanism for attaching the e-tattoo to a subject's skin (“the patch may include a bioadhesive interface for attachment to the subject”, [0076]); and 
a processing device configured to: 
receive an signal (the e-tattoo is controlled by the host device) from a medical device (Host device 145, Fig. 1; “the host device may be implemented at least in part utilizing one or more sensing devices of a modular physiologic monitoring system”, [0255]) separated from the e-tattoo (Elements 145 and the e-tattoos are separate devices as shown in Fig. 1); 
sense at least one environmental parameter in response to receiving the signal (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]); 

wherein the medical device is configured to deliver a therapy in response to receiving the at least one transmitted environmental parameter from the e- tattoo that is separated from the medical device (“Modular physiologic monitoring systems…may further include various stimulating devices, which may be used to apply stimulus…in response to measurements from the sensing device”, [0235]).
Regarding Claim 17, Toth discloses the e-tattoo of claim 16,  wherein the processing device is further configured to:
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy Step 2704 comes before Step 2706, Fig. 27);
sense a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non-baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27);
and transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; this can be a host device in the modules or separate from them, as in Fig. 1 with Element 145 or 148, in which case the measurements would be transmitted to a device). 
Regarding Claim 18, Toth discloses the e-tattoo of Claim 16, wherein the processing device is further configured to:
compare the baseline measurement prior the medical device delivering the therapy and
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and

Regarding Claim 19, Toth discloses the e-tattoo of Claim 16, wherein the processing device is further configured to: 
determine if the at least one environmental parameter negatively affects the subject (“sweat rate prediction algorithm compares….environmental state with a database to predict a sweating rate of a subject”, [00233]; a sweating rate can be negatively affect a subject in terms of hydration, [00233]); and 
in response to determining the at least one environmental parameter negatively affects the subject (“…upon detecting events such as thresholds for core temperature, sweating rate”, [00235]; both core temperature and sweating rate are determined in part by environmental parameters), transmit a signal to the device indicating the at least one environmental parameter negatively affects the subject (“Such stimulus may be in the form of…triggering alarms or alerts (e.g. visual or audible)…”, [00235].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6-11, 13-15, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Allen (U.S. Patent Application No. 2010/0052892, hereinafter Allen) in view of Hyde (U.S. Patent Application No. 2010/0163020, cited by applicant in 1/16/2020 IDS, hereinafter Hyde) and Toth. 
Regarding Claim 1, Allen discloses
A system for monitoring one or more respiratory conditions, the system comprising: 
a medical device (610) configured to:
monitor at least one respiratory parameter of a subject (Impedance sensor 1423 of module 1420, Fig. 14, "optionally configured to generate healthcare recipient respiration rate indications", [0057]; respiration sensor 1432, [0057]); and
an e-tattoo (1332 with local module 1420, Figs. 13-14) configured to attach to the subject's skin (Fig. 13, "worn by a healthcare recipient 1370", [0064]), the e-tattoo configured to: 
receive the signal from the medical device (Alternatively article 610 may…communicate with one or more…adhesive patches 1331, 1332”, [0064]); 
sense at least one environmental parameter ("moisture", [0057]; "health related information" 740, [0064]) in response to receiving the signal; 
Allen discloses the claimed invention except for expressly disclosing wherein the e-tattoo is separated from the medical device and configured to transmit the at least one environmental parameter to the medical device, and wherein the medical device is configured to deliver a therapy in response to receiving the at least one transmitted environmental parameter from the e-tattoo that is separated from the medical device.	However, Hyde discloses the medical device is configured to deliver a therapy ("Based on the sensed environment, the processor 156 may be operatively configured to dispense the dose 158 of the compound 104 ... ", [0118]) in response to receiving the at least one transmitted environmental parameter (" ... after verifying that the environment corresponds to an environment stored in the environmental need response dosing instruction set.", [0118]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 
Toth teaches wherein the e-tattoo is separated from the medical device (Fig. 1, “one or more patch module pairs described above with respect to Fig. 1 may also or alternatively function as stimulating devices (emphasis added)”, [0104]; this means one patch could be an e-tattoo, and a separate one could be a stimulating device; “the host device may be implemented at least in part utilizing one or more sensing devices of a modular physiologic monitoring system”, [0255]), and configured to transmit the at least one environmental parameter to the medical device (“environmental parameters which may be measured include…humidity”, [0231]; by the moisture collection element, [0234]; this can be transmitted to the host device in Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen with the modular setup of Toth, wherein the e-tattoo and medical device are separated, because such a configuration is advantageous to obtain spatially relevant information from a plurality of locations, as taught by Toth ([0088]).
Regarding Claim 4, modified Allen discloses the system of claim 2. 
Hyde teaches wherein the medical device is further configured to:
Determine if the at least one environmental parameter negatively affects the subject (the dose is dispensed after the environmental parameter is sensed, [0118]; the dose, i.e. therapy, would not be needed if the environmental parameter did not negatively affect the subject. Furthermore, all environmental parameters listed here (allergens, chemicals, irritants, and particulates) are known to negatively affect subjects); andAppln. No.: 16/196,934Page 3 in response to determining the at least one environmental parameter negatively affects the subject, provide, to a subject, an indication the at least one environmental parameter is an adverse environmental parameter (Step 5510, Fig. 55; by providing an indication of dispensing a dose, implies the existence of an parameter that negatively affects a subject that stimulated the dosing and is done in response to sensing the environmental parameter; Fig. 55 is compatible with Fig. 4, as they can be connected by Step 220). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the indications of Hyde, because 
Regarding Claim 5, modified Allen discloses the limitations of Claim 1.
Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Allen with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.
Regarding Claim 6, modified Allen discloses 
The system of claim 1, wherein the trigger event is at least one of: a change in a respiratory sound and a change in respiratory rate ("respiration rate" detected by sensor 142, [0057]).
Regarding Claim 7, modified Allen discloses the system of claim 1.
Toth teaches wherein the e-tattoo or the medical device is further configured to: 
sense a baseline measurement of a respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering the therapy (Step 2704 comes before Step 2706, Fig. 27); 
sense a non-baseline measurement of the respiratory parameter (Steps 2708, Fig. 27), wherein the non-baseline measurement is sensed after the medical device delivers the therapy (Step 2708 comes after Step 2706, Fig. 27); and 
transmit the baseline measurement and the non-baseline measurement to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; this can be a host device 
Regarding Claim 8, modified Allen discloses the system of claim 7.
Toth teaches wherein the device is configured to: 
compare the baseline measurement prior the medical device delivering the therapy and 
the non-baseline measurement after the medical device delivers the therapy (Step 2710, Fig. 27); and modify the therapy for the subject in response to the comparison (Step 2712, Fig. 27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the modifying therapy of Toth, because such capability may be advantageous to restart the breathing process of a subject, to pace the breathing of the subject, to awaken the subject, to avert an apneic event, or the like, as taught by Toth ([0012]).
	Regarding Claim 9, modified Allen discloses the system of claim 7.
Toth teaches a display device (Element 147, Fig. 1) communicatively coupled to at least one of: the medical device and the e-tattoo “147…may be configured for wireless communication 146, 149 during a monitoring session”, [0093]), and the display device configured to present a representation of at least one of: the at least one environmental parameter, the baseline measurement, and the non-baseline measurement (Fig. 1 is compatible with Fig. 27, and element 147 is for displaying data obtained from the subject, [0093]; therefore the baseline/non-baseline measurements could be transmitted to the display device and displayed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further add to the system of Allen, with the display device of Toth, in order allow the user to see status updates, decision options, or other healthcare-related information, as taught by Allen ([0049]). 
Regarding Claim 10, Allen discloses
A method for monitoring one or more respiratory conditions, the method comprising:
receiving, by an e-tattoo configured to attach to a subject's skin, (1332 with local module 1420, Figs. 13-14) a signal transmitted from a medical device ("receiver elements 1321 configured to receive a Signal 682 ... ", [0064]; Element 1321 is part of patch 1332);
sensing at least one environmental parameter in response to receiving the signal (inherent in the health related information 740, which includes physiological parameters and indications from the sensors, being responsive to signal 682, [0064]); and transmitting the at least one environmental parameter (Health related information 740, [0064]);
Allen discloses the claimed invention except for expressly disclosing 
wherein the signal is transmitted in response to detecting a trigger event in a respiratory parameter of a subject;
sensing a baseline measurement of the respiratory parameter, wherein the baseline measurement is sensed prior to the medical device delivering a therapy; 
sensing a non-baseline measurement of the respiratory parameter, wherein the non- baseline measurement is sensed after the medical device delivers the therapy; 
comparing the baseline measurement prior to the medical device delivering therapy and the non-baseline measurement after the medical device delivers therapy; and 
modifying the therapy for the subject in response to the comparison.
However, Toth discloses a method wherein 
wherein the signal is transmitted in response to detecting a trigger event in a respiratory parameter of a subject (“The determination of whether or not an event has occurred…may be made by a device…such as a host device”, [0091])
sensing a baseline measurement of the respiratory parameter (Step 2702-2704, Fig. 27; the physiologic parameter can be a respiratory parameter, [0258]), wherein the baseline measurement is sensed prior to the medical device delivering a therapy (Step 2704 comes before Step 2706, Fig. 27); 

comparing the baseline measurement prior to the medical device delivering therapy and the non-baseline measurement after the medical device delivers therapy (Step 2710, Fig. 27); and 
modifying the therapy for the subject in response to the comparison (Step 2712, Fig. 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Allen, with the modifying therapy of Toth, because such capability may be advantageous to restart the breathing process of a subject, to pace the breathing of the subject, to awaken the subject, to avert an apneic event, or the like, as taught by Toth ([0012]). Adding therapeutic capabilities to a diagnostic method is not novel. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. 
Regarding Claim 11, modified Allen discloses the method of claim 10.
Toth teaches transmitting the baseline measurement and the non-baseline measurement of a respiratory parameter to a device (Fig. 27 is performed by a host device in a modular physiologic monitoring system, [0255]; this can be a host device in the modules or separate from them, as in Fig. 1 with Element 145 or 148, in which case the measurements would be transmitted to a device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add to the method of Allen, with transmitting to a device of Toth, because transmitting data to an external device is not novel. One of ordinary skill in the art could have applied the known technique (transmitting data to an external device for display and/or processing) to the base method of modified Allen, and the results would have been predictable to one of ordinary skill in the art.
Regarding Claim 13, modified Allen teaches the method of claim 11. 

Regarding Claim 14, modified Allen discloses
The method of claim 10, wherein the trigger event is at least one of: a change in
a respiratory sound and a change in respiratory rate ( "respiration rate" detected by sensor 1423, [0057]).
Regarding Claim 15, modified Allen discloses the method of claim 10, 
Hyde teaches the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Allen with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.
Regarding Claim 21, modified Allen discloses the system of Claim 1.
Toth teaches an additional e-tattoo (“a second sensing device”, [0018]), wherein the additional tattoo performs at least one different function than the e-tattoo (“The first sensing device may be configured to measure a first physiologic parameter of the subject at the first location and the second 
Regarding Claim 22, modified Allen discloses the system of claim 1, wherein the medical device is implanted within the subject (Local module with element 1425 can include implanted sensors, [0057]; this means at least part of the medical device is implanted within the subject).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Toth in view of Hyde, as evidenced by Abbate.
Regarding Claim 20, Toth discloses the e-tattoo of Claim 16. 
Toth discloses the claimed invention except for expressly disclosing wherein the at least one environmental parameter is at least one of. a particulate and a volatile organic compound. However, Hyde teaches wherein the at least one environmental parameter being at least one of a particulate ("the sensed environment may include ... a particulate" [0118]) or a volatile organic compound. The advantage of the at least one environmental parameter being at least one of a particulate or a volatile organic compound is to understand when and where high risk of exposure to potentially harmful particulate matter occurs, as taught by non-patent literature (NPL) to Abbate ("The Mobile Monitoring of Particulate Matter through Wearable Sensors and Their Influence on Students' Environmental Attitudes", page 2). Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to further modify Allen with the at least one environmental parameter being at least one of a particulate or a volatile organic compound of Hyde, to sense when and where high exposure to potentially harmful particulate matter occurs.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Hyde and Toth, and further in view of Narayan et al (U.S. Patent Application No. 2019/0000350, hereinafter Narayan).
Regarding Claim 23, modified Allen discloses the system of Claim 1. Modified Allen discloses the claimed invention except for expressly disclosing wherein the trigger event is dynamically updated over time using a machine-learning process. However, Narayan teaches wherein a threshold event is dynamically updated over time using a machine-learning process (“Such dynamic thresholds can be tailored to the individual based upon …machine learning…and other patterns”, [0249]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Allen, with the dynamic machine learning of Narayan, because accurate triggers can only be measured after accounting for all individual factors, as implied by Narayan ([0249]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Hartley et al (U.S. Patent No. 7,468,040), which discloses a system wherein a medical device is configured to: compare the baseline respiratory measurement prior the medical device delivering the therapy and a respiratory non-baseline measurement after the medical device delivers the therapy; and modify the therapy for the subject in response to the comparison.
See Hatlestad et al (U.S. Patent No. 7983745), which discloses a system with an implantable medical device that uses environmental data to assign with patient care decisions. 
See Heit et al (U.S. Patent No. 8348840), which discloses a device with one or more body worn monitors to improve the quality of sleep.
See Bridge et al (U.S. Patent Application No. 20130289361), which discloses a fetal monitoring tattoo
See Hyde et al (U.S. Patent Application No. 20170136265
See Jeong et al (International Patent Application No. WO 2018226786), which discloses an e-tattoo.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JONATHAN E. COOPER/              Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/              Primary Examiner, Art Unit 3791